                                                                                    United States District Court
                                                                                      Southern District of Texas

                                                                                         ENTERED
                                                                                       August 20, 2019
                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF TEXAS                                 David J. Bradley, Clerk

                         CORPUS CHRISTI DIVISION

FRED HOFFMAN III,                               §
                                                §
         Plaintiff,                             §
VS.                                             §    CIVIL NO. 2:18-CV-336
                                                §
PHILLIP SIFUENTES, et al,                       §
                                                §
         Defendants.                            §

                                           ORDER

       The Court is in receipt of the Magistrate Judge’s Memorandum and
Recommendation (“M&R”), Dkt. No. 10, and Plaintiff Fred Hoffman’s (“Hoffman”)
Objections to the M&R, Dkt. No. 17.
       After independently reviewing the record and applicable law, the Court
ADOPTS the M&R, Dkt. No. 10.               Accordingly, the Court RETAINS Hoffman’s
claim of deliberate indifference against Defendant Warden Phillip Sifuentes
(“Sifuentes”) in his official capacity for injunctive relief.1 The Court DISMISSES
Hoffman’s remaining claims against all Defendants for failure to state a claim
and/or as frivolous pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b)(1). The
Court DENIES Plaintiff’s request to have this case proceed as a class action.


       SIGNED this 19th day of August 2019.


                                                 ___________________________________
                                                 Hilda Tagle
                                                 Senior United States District Judge




1 Sifuentes was not named in the original complaint. Dkt. No. 1. The M&R recommends that the
Court retain Hoffman’s claim of deliberate indifference against Assistant Warden Corey Furr
(“Furr”), Dkt. No. 10. On March 1, 2019 the Magistrate Judge ordered the substitution of Furr with
Sifuentes. Dkt. No. 26.


1/1
